                                            Case 5:20-cv-01044-VKD Document 18 Filed 09/08/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        ROBERTA E. SIMMONS,                            Case No. 20-cv-01044-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER GRANTING DEFENDANT’S
                                                 v.                                        MOTION TO DISMISS WITH LEAVE
                                  10
                                                                                           TO AMEND
                                  11        JOHN DOANE,
                                                                                           Re: Dkt. No. 14
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Pro se plaintiff Roberta E. Simmons sues John Doane for alleged disability discrimination

                                  15   and other injuries. Mr. Doane moves to dismiss the complaint pursuant to Rule 12(b)(6) on the

                                  16   ground that the complaint fails to state a claim for relief. The Court has not received an opposition

                                  17   or other response from Ms. Simmons, and briefing on the matter has closed. Civ. L.R. 7-3. The

                                  18   motion is deemed appropriate for determination without oral argument, and the noticed September

                                  19   22, 2020 hearing is vacated. Civ. L.R. 7-1(b). Having considered the matter, the Court grants Mr.

                                  20   Doane’s motion to dismiss, with leave to amend.1

                                  21   I.      BACKGROUND
                                  22           Ms. Simmons lives at a condominium complex in Santa Cruz, California. Mr. Doane is

                                  23   one of her neighbors and a board member of the homeowners’ association (“HOA”). Although the

                                  24   complaint’s allegations are not entirely clear, Ms. Simmons appears to claim that on October 23,

                                  25   2014, Mr. Doane wrote her a letter and “jammed” it under her left windshield wiper, breaking the

                                  26   wiper blade from its connection to her car. Dkt. No. 1 at 5, 7-8. According to the complaint, Ms.

                                  27
                                       1
                                  28    All parties have expressly consented that all proceedings in this matter may be heard and finally
                                       adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73; Dkt. Nos. 2, 17.
                                             Case 5:20-cv-01044-VKD Document 18 Filed 09/08/20 Page 2 of 6




                                   1   Simmons saw Mr. Doane place the letter under the windshield wiper, but she did not remove the

                                   2   letter. Id. at 8. The complaint further alleges that on or about October 31, 2014, while driving in

                                   3   the rain (with the letter apparently still under her windshield wiper), the letter and left wiper “flew

                                   4   off” when Ms. Simmons activated her windshield wipers, blocked her vision, and caused a

                                   5   vehicular accident in which Ms. Simmons bounced over a curb and “hit something very hard.” Id.

                                   6   at 12, 16, 22-23. Interspersed among the pages of Ms. Simmons’s handwritten complaint are

                                   7   several copies of an October 23, 2014 letter from the HOA regarding an issue over residents

                                   8   swapping their assigned parking spaces at the complex. Elsewhere in her complaint, Ms.

                                   9   Simmons alleges that “[t]his is a 5 year effort to get an ADA handicapped parking space.” Id. at 3.

                                  10           Mr. Doane contends that to the extent Ms. Simmons appears to assert a violation of the

                                  11   Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., or a claim for personal

                                  12   injuries, her complaint fails to allege sufficient facts to support a plausible claim for relief. In any
Northern District of California
 United States District Court




                                  13   event, Mr. Doane argues that the complaint was filed well beyond the applicable statutes of

                                  14   limitation and is untimely. For the reasons discussed below, the Court agrees.

                                  15   II.     LEGAL STANDARD
                                  16           A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) tests the legal

                                  17   sufficiency of the claims in the complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

                                  18   Dismissal is appropriate where there is no cognizable legal theory or an absence of sufficient facts

                                  19   alleged to support a cognizable legal theory. Id. (citing Balistreri v. Pacifica Police Dep’t, 901

                                  20   F.2d 696, 699 (9th Cir. 1990)). In such a motion, all material allegations in the complaint must be

                                  21   taken as true and construed in the light most favorable to the claimant. Id. However,

                                  22   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

                                  23   statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Moreover, “the court is

                                  24   not required to accept legal conclusions cast in the form of factual allegations if those conclusions

                                  25   cannot reasonably be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d

                                  26   752, 754-55 (9th Cir. 1994).

                                  27           Rule 8(a)(2) requires only “a short and plain statement of the claim showing that the

                                  28   pleader is entitled to relief.” This means that the “[f]actual allegations must be enough to raise a
                                                                                          2
                                              Case 5:20-cv-01044-VKD Document 18 Filed 09/08/20 Page 3 of 6




                                   1   right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

                                   2   (2007) (citations omitted). However, only plausible claims for relief will survive a motion to

                                   3   dismiss. Iqbal, 556 U.S. at 679. A claim is plausible if its factual content permits the court to

                                   4   draw a reasonable inference that the defendant is liable for the alleged misconduct. Id. A plaintiff

                                   5   does not have to provide detailed facts, but the pleading must include “more than an unadorned,

                                   6   the-defendant-unlawfully-harmed-me accusation.” Id. at 678.

                                   7            Documents appended to or incorporated into the complaint or which properly are the

                                   8   subject of judicial notice may be considered along with the complaint when deciding a Rule

                                   9   12(b)(6) motion. Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010).

                                  10   III.     DISCUSSION
                                  11            A.     ADA Claim
                                  12            The ADA is comprised of five titles and prohibits disability discrimination in employment
Northern District of California
 United States District Court




                                  13   (Title I, 42 U.S.C. §§ 12111-12117); in public services by state and local governments (Title II, 42

                                  14   U.S.C. §§ 12131-12165); in the provision of commercial facilities and places of public

                                  15   accommodation by private entities (Title III, 42 U.S.C. §§ 12181-12189); and with respect to

                                  16   telecommunications and common carriers (Title IV, 47 U.S.C. § 225). Title V contains

                                  17   miscellaneous enforcement provisions and exemptions. See 42 U.S.C. §§ 12201-12213. Ms.

                                  18   Simmons’s complaint references the ADA generally and does not cite to the specific statute or

                                  19   ADA section she claims has been violated. There is nothing in her complaint that suggests that

                                  20   her claims arise under Titles I, II, IV, or V.

                                  21            Even assuming that ADA Title III is the intended basis of Ms. Simmons’s claim, her

                                  22   complaint fails to state sufficient facts supporting a plausible claim for relief. Title III of the ADA

                                  23   prohibits discrimination by places of public accommodation by private entities and provides: “No

                                  24   individual shall be discriminated against on the basis of disability in the full and equal enjoyment

                                  25   of the goods, services, facilities, privileges, advantages, or accommodations of any place of public

                                  26   accommodation by any person who owns, leases (or leases to), or operates a place of public

                                  27   accommodation.” 42 U.S.C. § 12182(a). To prevail on a Title III discrimination claim, Ms.

                                  28   Simmons must show that (1) she is disabled within the meaning of the ADA; (2) defendant is a
                                                                                          3
                                           Case 5:20-cv-01044-VKD Document 18 Filed 09/08/20 Page 4 of 6




                                   1   private entity that owns, leases, or operates a place of public accommodation; and (3) she was

                                   2   denied public accommodations by the defendant because of her disability. Molski v. M.J. Cable,

                                   3   Inc., 481 F.3d 724, 730 (9th Cir. 2007). Under the ADA, the term “disability” means: “(A) a

                                   4   physical or mental impairment that substantially limits one or more major life activities of such

                                   5   individual; (B) a record of such an impairment; or (C) being regarded as having such an

                                   6   impairment[.]” 42 U.S.C. § 12102(1). Although Ms. Simmons’s complaint indicates that she

                                   7   suffers from a number of health issues, and putting aside whether Mr. Doane is a proper defendant

                                   8   under Title III of the ADA, there are no facts alleged to support Ms. Simmons’s claim that she

                                   9   suffered discrimination on the basis of any disability. Allegations regarding Mr. Doane’s

                                  10   placement of a letter under Ms. Simmons’s windshield wiper, copies of an HOA letter discussing

                                  11   residents swapping assigned parking spaces, and Ms. Simmons’s statement that she has been

                                  12   trying to obtain a disabled parking space, are too disparate and vague to support a plausible claim
Northern District of California
 United States District Court




                                  13   for relief.

                                  14           Mr. Doane further contends that Ms. Simmons’s ADA claim is untimely because it was

                                  15   filed more than three years after the events that appear to be the focus of Ms. Simmons’s claim.

                                  16   Title III of the ADA does not contain an explicit statute of limitations, and courts often borrow the

                                  17   limitations period from other laws. Nevarez v. Forty Niners Football Co., LLC, 326 F.R.D. 562,

                                  18   574 (N.D. Cal. 2018). “In [the] past, which statute of limitations to borrow has been a source of

                                  19   debate.” Id. While the applicable statute of limitations for an ADA Title III claim has not been

                                  20   definitively established, “the Ninth Circuit has stated that ‘the only conceivable options’ are two

                                  21   or three years” based on California’s two-year personal injury provision and its three-year period

                                  22   for an action upon a liability created by statute. Id. (quoting Estate of Stern v. Tuscan Retreat,

                                  23   Inc., 725 F. App’x 518, 526 (9th Cir. 2018)); see also Cal. C.C.P. §§ 335.1, 338(a). Assuming

                                  24   without deciding that a three-year limitations period applies to Ms. Simmons’s ADA claim, her

                                  25   complaint’s allegations indicate that she bases her claim on events that occurred around October

                                  26   2014, more than five years before the present suit was filed. Although Ms. Simmons states that

                                  27   this action is part of a “5 year effort to get an ADA handicapped parking space” (Dkt. No. 1 at 3),

                                  28   there are no facts alleged about events other than those that reportedly occurred in 2014.
                                                                                         4
                                             Case 5:20-cv-01044-VKD Document 18 Filed 09/08/20 Page 5 of 6




                                   1           For these reasons, Ms. Simmons’s ADA claim is dismissed.

                                   2           B.     Negligence/Personal Injury
                                   3           To the extent Ms. Simmons’s complaint indicates that she asserts a claim for

                                   4   negligence/personal injury, this claim also fails. To state a claim for negligence under California

                                   5   law, a plaintiff must plead facts establishing (1) the existence of the defendant’s duty to exercise

                                   6   due care; (2) breach of that duty; (3) causation; and (4) damage. See generally Corales v. Bennett,

                                   7   567 F.3d 554, 572 (9th Cir. 2009) (citing McGarry v. Sax, 158 Cal. App. 4th 983 (2008)). Here,

                                   8   Ms. Simmons’s complaint alleges only that Mr. Doane reportedly broke her windshield wiper

                                   9   when he placed a letter under it. That allegation, standing alone, is insufficient to establish that

                                  10   Mr. Doane breached an existing duty of care, or that his alleged conduct was the proximate cause

                                  11   of Ms. Simmons’s car accident or any resulting injuries. Noting that the statute of limitations for

                                  12   negligence claims is two years, Cal. C.C.P. § 335.1, Mr. Doane argues that Ms. Simmons’s claim
Northern District of California
 United States District Court




                                  13   is also untimely. Indeed, as discussed above, all of the allegations in Ms. Simmons’s complaint

                                  14   are based on events that occurred more than five years before the present suit was filed, and there

                                  15   is no indication that Ms. Simmons was unable to discover all facts essential to her cause of action

                                  16   any later than October 31, 2014. Accordingly, this claim is dismissed.

                                  17   IV.     CONCLUSION
                                  18           Based on the foregoing, Mr. Doane’s motion to dismiss the complaint is granted.

                                  19   Although the Court questions whether Ms. Simmons will be able to amend her allegations to

                                  20   plausibly state a claim for relief, the Court will give her leave to amend her complaint. If she

                                  21   chooses to amend her complaint, Ms. Simmons’s amended pleading should be titled “First

                                  22   Amended Complaint.” She must file her First Amended Complaint no later than October 8, 2020.

                                  23   Ms. Simmons is advised that the failure to comply with court-ordered deadlines may result in the

                                  24   dismissal of this case for her lack of attention to it and failure to prosecute this matter. Fed. R.

                                  25   Civ. P. 41.

                                  26           Ms. Simmons is encouraged to contact the Federal Pro Se Program for assistance.

                                  27   Information regarding the Program can be found at https://www.cand.uscourts.gov/pro-se-

                                  28
                                                                                          5
                                           Case 5:20-cv-01044-VKD Document 18 Filed 09/08/20 Page 6 of 6




                                   1   litigants/the-federal-pro-se-program-at-the-san-jose-courthouse/.2 The Program currently does not

                                   2   hold in-person appointments but continues to assist self-represented litigants through telephone

                                   3   appointments, Monday to Thursday, 9:00 am to 4:00 pm. Appointments may be scheduled by

                                   4   calling (408) 297-1480.

                                   5          IT IS SO ORDERED.

                                   6   Dated: September 8, 2020

                                   7

                                   8
                                                                                                   VIRGINIA K. DEMARCHI
                                   9                                                               United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       2
                                        The Court previously mailed to Ms. Simmons a copy of this District’s Handbook for Pro Se
                                       Litigants. See Dkt. No. 13-1.
                                                                                    6
